Citation Nr: 0706739	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-23 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable rating for 
endometriosis for the period prior to May 3, 2005, and to an 
initial rating in excess of 10 percent beginning on that 
date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1980 to June 
1980, from April 1986 to August 1986, and from July 1990 to 
June 1996.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

In September 2006, the veteran was afforded a hearing at the 
RO before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.


FINDINGS OF FACT

1.  For the period prior to May 3, 2005, the veteran's 
endometriosis was asymptomatic.

2.  For the period beginning May 3, 2005, the veteran's 
endometriosis was productive of no more than pelvic pain or 
heavy or irregular bleeding requiring continuous treatment 
for control.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for endometriosis 
for the period prior to May 3, 2005, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.97, 
Diagnostic Code 7629 (2006).

2.  The criteria for a rating in excess of 10 percent for 
endometriosis for the period beginning May 3, 2005, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.97, Diagnostic Code 7629 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with notice required under the VCAA, by letters 
dated in July 2002, February 2003, and June 2003, and the 
statement of the case.  At the September 2006 hearing before 
the undersigned, the veteran was told that she should submit 
or identify all medical evidence of treatment for her 
service-connected disability.  She was also informed of the 
evidential requirements for a higher rating for 
endometriosis.  Although VA did not specifically inform the 
appellant that she should submit any pertinent evidence in 
her possession, it did inform her of the evidence that would 
be pertinent and that she should either submit such evidence 
or provide VA with the information necessary for VA to obtain 
such evidence.  Therefore, the Board believes that she was on 
notice of the fact that she should submit any pertinent 
evidence in her possession.  She was given ample opportunity 
to respond and submit evidence.  

Although the appellant has not been provided notice of the 
type of evidence necessary to establish an effective date for 
an increased rating, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that an 
increased rating is not warranted for the service-connected 
disability.  Consequently, no effective date will be 
assigned, so the failure to provide notice with respect to 
that element of the claim was no more than harmless error.

The record also reflects that the veteran has been afforded 
an appropriate VA examination and that all pertinent 
available service medical records have been obtained.  It 
also appears that all pertinent post-service treatment 
records have been obtained.  In this regard, the Board notes 
that at the September 2006 hearing, the undersigned agreed to 
hold the record open for 30 days in order for the appellant 
or her representative to submit a copy of the report from her 
VA medical appointment, which was to occur soon after the 
hearing.  It has been approximately five months since the 
hearing and no additional evidence has been submitted.  
Moreover, neither the veteran nor her representative has 
requested additional time for the purpose of submitting 
additional evidence or requested the Board to remand this 
case for the purpose of obtaining additional evidence.  
Therefore, the Board has concluded that there is no 
outstanding evidence that could be obtained to substantiate 
the claim.  

Following the provision of the required notice and completion 
of all indicated development of the record, the originating 
agency readjudicated the claim in September 2006.  There is 
no indication or reason to believe that the ultimate decision 
of the originating agency would have been different had 
complete VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  

Accordingly, the Board will address the merits of the claim.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  

The report of an April 2002 VA annual exam notes no 
complaints regarding the veteran's endometriosis.  
Gynecological exam was normal; there was no tenderness and 
there were no masses.  

A May 2003 VA progress note states that the veteran indicated 
that from a gynecological standpoint, she had been doing 
well.  She was status-post hysterectomy and had no other 
gynecological complaints.  She had normal gastrointestinal 
functions.  Exam revealed no masses.  She was told to follow-
up in a year.

A July 2003 VA exam report notes that the veteran had diffuse 
tenderness throughout her lower abdomen.  No masses, rebound, 
guarding, or hepatosplenomegaly was noted.  There were no 
palpable masses, no adnexal masses, and no adnexal 
tenderness.  It was noted that she had undergone a 
hysterectomy but her ovaries were spared.  The impression was 
history of endometriosis with hysterectomy with remaining 
ovaries.  

A private medical record from May 3, 2005, notes that the 
veteran had had pelvic pain, right worse than left, over the 
last several months.  The pain was described by the veteran 
as comparable to endometriosis symptoms in the past.  Pelvic 
exam revealed no palpable enlarged masses.  The ovaries were 
normal in size and did not reproduce the veteran's pain.  The 
impression was possible early menopause, possible recurrent 
endometriosis.  

The May 2006 VA exam report notes that the veteran was 
diffusely tender in the entire adnexal area.  The examiner 
was unable to palpate ovaries due to the tenderness to 
palpation.  Surgical absence of the cervix and uterus was 
noted.  The diagnosis was pelvic pain and history of 
endometriosis and abdominal hysterectomy.  The examiner noted 
that the pelvic pain can be due to persistent endometriosis 
or post-surgical scarring and adhesions.  It was also noted 
that the veteran underwent a hysterectomy in June 1994 after 
laparoscopic findings of endometriosis in 1991 and 1993.  

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  

Endometriosis is rated under 38 C.F.R. § 4.116, Diagnostic 
Code 7629.  Under that code, a 10 percent rating is warranted 
for pelvic pain or heavy or irregular bleeding requiring 
continuous treatment for control.  A 30 percent rating is 
warranted for pelvic pain or heavy or irregular bleeding not 
controlled by treatment.  A 50 percent rating is warranted 
for lesions involving bowel or bladder confirmed by 
laparoscopy, pelvic pain or heavy or irregular bleeding not 
controlled by treatment, and bowel or bladder symptoms.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

Analysis

For the period prior to May 3, 2005, the veteran's service-
connected endometriosis was rated as noncompensably 
disabling.  The medical evidence for this period indicates 
that at annual gynecological examinations, the veteran 
complained of no symptoms related to her history of 
endometriosis.  She did not complain of pelvic pain or heavy 
or irregular bleeding.  On exam there was no finding of 
pelvic pain.  Therefore, for this period, the veteran's 
service-connected endometriosis is appropriately rated as 
noncompensably disabling.  

For the period beginning May 3, 2005, the veteran's service-
connected endometriosis is rated as 10 percent disabling.  
According to a private medical record dated May 3, 2005, the 
veteran complained of pelvic pain comparable to her 
endometriosis symptoms in the past.  Pelvic exam revealed no 
palpable enlarged masses.  A VA examination in May 2006 
revealed diffuse tenderness.  The examiner stated that the 
veteran's pain was possibly due to recurrent endometriosis or 
post-surgical scarring and adhesions.  

There is no evidence that the veteran receives ongoing 
treatment for her service-connected endometriosis, and the 
veteran has not alleged such ongoing treatment.  Without 
evidence that pelvic pain or irregular or heavy bleeding is 
not controllable by treatment, a higher rating is not 
warranted.  Therefore, for the period beginning May 3, 2005, 
the endometriosis is appropriately rated as 10 percent 
disabling.  

ORDER

Entitlement to an initial compensable rating for 
endometriosis for the period prior to May 3, 2005, and to an 
initial rating in excess of 10 percent beginning on that date 
is denied.  



______________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals





 Department of Veterans Affairs


